DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claims 1-5, 23 are pending and have been considered on the merits herein. 
 	All previous rejections of record are withdrawn in light of applicants claim amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karde et al (J. Ind. Soc. Periodont., March 2017, vol. 2) supported by Ghanaati et al. (J. Oral Implant., 2014, IDS) in view of Mourao et al. (Rev. Col. Bras. Cir. 2015, p. 421-423) and Lacza (US2014/0227241 A1). 
Karde teaches obtaining injectable PRF without the use of anticoagulants or additives and using centrifugation protocols carried out at 700 rpm (60G) for 3-4 minutes (p. 2, intro., 2nd parag.) according to claim 2, resulting in a liquid injectable form of PRF containing increased platelets and growth factors for use in regenerative periodontal procedures to support wound healing (p. 2-3 Materials and Methods section, Discussion section p. 4-5). They teach i-PRF has an added advantage as being in injectable form which can be combined easily with various biomaterials (p. 4, 4th parag.). Karde teach that the i-PRF contains the highest number of platelet count which releases more growth factors, induce higher fibroblast migration and expression of PDGF, TGF and collagen, i.e. an activated platelet releasate according to claim 4, which is attributed to the low centrifugation speed and time (p. 4, last parag.-p. 5, 1st 2 paragraphs).  Karde refer to the low centrifugation speed protocols of Ghanaati which teach a low-speed concept to obtain advanced PRF having increased platelets using protocols which do not require anticoagulants and using low speed centrifugation methods including spinning at about 250 G (1500 rpm) and wherein the i-PRF contains higher number of leukocytes before the formation of a fibrin clot (abstract, p. 680, 2nd col.-p. 681 and M&M section Prod. Of Chouk. PRF, p. 685, Discussion section-p.687). Karde teach that i-PRF provides for growth factor release beyond 10 days whereas PRP was dissolved by that time, thus allowing for long-term release (p. 4, 4th parag., p. 5, 1st full parag.). 
Thus, before the effective filing date of the claimed invention, low speed centrifugation methods for obtaining liquid injectable PRF were known and disclosed by the prior art.  The art teaches centrifugation protocols which achieve a platelet, leukocyte and growth factor rich liquid injectable PRF sample. 
While the reference teaches the liquid PRF to be injectable, they do not teach collecting the liquid PRF in an injectable device. 
Mourao teaches a method of obtaining liquid injectable platelet rich fibrin (iPRF) comprising spinning whole blood in a centrifuge at 3300 rpm (approximately 900-950 G)  for two minutes wherein no clot is formed (p. 421 i-PRF obtaining method section) to obtain in the upper layer of a tube the i-PRF according to claim 3, which is then collected using a syringe with needle, i.e. an injectable device (p. 421 i-PRF obtaining method section, p. 422, Fig.1-3) according to claims 1 and 3. Mourao teach that i-PRF can be combined with biomaterials for bone grafting as an alternative to PRP for bone regeneration (p. 423). 

Mourao differs from the claimed invention in that they do not teach adding the regenerative biomaterial or biomolecule to the injectable device as a liquid according to claim 1. 
*It is understood by the Examiner that Lacza teaches obtaining their liquid serum fraction of PRF from a coagel wherein the liquid serum fraction is separated/removed from the solid phase of the coagel, which is a different method of obtaining the liquid PRF from that claimed;  however Lacza teaches a method of preparing an isolated serum fraction of liquid platelet-rich fibrin (PRF) (0021-0028, 0031) wherein the PRF supports clotting in situ (0097) and collecting an isolated serum fraction containing the liquid PRF using an injectable device (0063, 0064, 0081, 0093-0100). Lacza teaches providing the serum fraction in the application device, i.e. syringe, which can be in a ready-to-use device, particularly a syringe (0077-0081) as a pharmaceutical or medicinal product/preparation having additional active substances to promote wound healing, cell proliferation or regeneration, i.e. regenerative biomaterials according to claim 1 (0064-0069, 0079-0081, 0104) for reconstructive or regenerative medicinal use including orthopedic, surgical and/or cosmetic (0065-0077). Specifically, the regenerative biomaterials or biomolecules include mixing the serum fraction with biomaterials and/or biomolecules as well as additional active substance (0080, 0106), a tissue sealant or an active component thereof (0079, 0080). The serum and regenerative biomaterials may be administered in combination (0104, 0110). The serum fraction of PRF can restore the cell proliferation capacities and be used as a new therapeutic tool having specific uses in degenerative bone diseases (0115, 0116). 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add regenerative biomaterials or biomolecules to the syringe in liquid form containing i-PRF of Karde and Mourao as taught by Lacza because the prior art references teach that the liquid PRF can be used as an injectable for reconstructive or regenerative medicinal use, as well as, according to Lacza plastic, reconstructive or regenerative medicinal use for orthopedic, surgical and/or cosmetic treatments wherein the PRF is administered to the individual in the device as a liquid injectable ready-to-use pharmaceutical with regenerative biomaterials (0065-0081). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karde et al (J. Ind. Soc. Periodont., March 2017, vol. 2) supported by Ghanaati et al. (J. Oral Implant., 2014, IDS) in view of Mourao et al. (Rev. Col. Bras. Cir. 2015, p. 421-423) and Lacza (US2014/0227241 A1) as applied to claims 1-4, 23 above, and further in view of Kaigler et al. (Exp. Opi., Drug Deliv., 2006, p. 647-662) and Bielecki et al. (Current Pharm. Biotech, 2012, vol. 13., p. 1121-1130. 

Regarding claim 5, the references do not specifically teach adding the claimed growth factors of claim 5 to the injectable device. 
Kaigler teach the criticality of growth factors for development, maturation, maintenance and repair of tissues in tissue reconstruction and engineering methods. They teach that they can be using in devices as vehicles for delivery of growth factors (abstract). They teach the importance of TGF, PDGF, IGF, VEGF and EGF in increased healing of tissues, bone and periodontal regeneration (section 2-4, Table 1). 
Bielecki teach the importance of platelets, leukocytes and growth factors in hemostasis and healing processes including release of cytokines and growth factors, antimicrobial activities, serotonin release when injected, cell proliferation to support tissue cell regeneration and neovascularization, wound cleaning, tissue synthesis, remodeling and regeneration, wound healing and clotting, angiogenesis (p. 1123-1124, section 3).  Bielecki teaches that PRF can be used as a surgical adjuvant with better healing properties than fibrin glues and has many applications in oral and maxillofacial surgery, ENT surgery, plastic surgery, orthopedics and trauma, sports medicine, gynecologic, cardiovascular surgery and ophthalmology to accelerate bone and soft tissue healing (p. 1124, section 4).  They additionally teach that PRF can be injected for tissue regeneration in situ and that while platelets, leukocytes and growth factors are expected to stimulate cells, it is difficult to determine which element is most important (p. 1125, section 5). 
It would have been obvious before the effective filing date of the claimed invention, to use the growth factors of claim 5 as a regenerative biomaterial with an injectable PRF because the claimed growth factors are known in the art to have remarkable and enhancing effects in regenerative medicine to repair tissues and bone formation. Therefore, a posita would have been motivated by the advantages taught by the prior art to use growth factors with injectable PRF comprising factors which concurrently aid in the tissue regeneration and healing processes, to deliver agents which are known to have positive effects on tissue and bone regeneration and for treating patients in need. 

Claims 1-4, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (Eur. J. Trauma Emerg. Surg, online March 2017, vol. 44, p. 87-95) in view of Mourao et al. (Rev. Col. Bras. Cir. 2015, p. 421-423) and Lacza (US2014/0227241). 

Choukroun (online March 2017) teach protocols for obtaining liquid PRF comprising low speed centrifugation; wherein the liquid PRF comprises significantly higher platelets, leukocytes and growth factors which are advantageous for use in wound healing and tissue regeneration methods (abstract, introduction, p. 88).  Choukroun teaches three centrifugation protocols; I at 710 g for 8 minutes, II at 177 g for 8 minutes and II at 44 g for 8 minutes to obtain liquid PRF (p. 88, M&M section). Thus, protocols II and III meet the limitation of claim 2.  Liquid PRF from protocols I, II and II were analyzed for platelet, leukocytes, and growth factor counts (Fig. 1-4 and Results section).  Both protocol II and III contained significantly higher numbers of platelets, leukocytes, and growth factors including VEGF and TGF-β1(Fig. 1-4) demonstrating a tool to generate enriched liquid PRF-based matrices and having high scientific and clinical relevance as platelets, leukocytes, and growth factors work together to drive tissue and bone regeneration (p. 92, 2nd col., 1st full parag.-p. 93, whole page).  The obtained enriched liquid PRF can be used as injectable PRF-matrices which provide significant benefit for the regeneration process and can be used to functionalize biomaterials (p. 93, 3rd para.-p.94). 
Thus, before the effective filing date of the claimed invention, low speed centrifugation methods for obtaining liquid injectable PRF were known and disclosed by the prior art.  The art teaches centrifugation protocols which achieve a platelet and growth factor rich injectable PRF sample. 
While the reference teaches the liquid PRF to be injectable, they do not teach collecting the liquid PRF in an injectable device. 
Mourao teaches a method of obtaining liquid injectable platelet rich fibrin (iPRF) comprising spinning whole blood in a centrifuge at 3300 rpm (approximately 900-950 G)  for two minutes wherein no clot is formed (p. 421 i-PRF obtaining method section) to obtain in the upper layer of a tube the i-PRF according to claim 3, which is then collected using a syringe with needle, i.e. an injectable device (p. 421 i-PRF obtaining method section, p. 422, Fig.1-3) according to claims 1 and 3. Mourao teach that i-PRF can be combined with biomaterials for bone grafting as an alternative to PRP for bone regeneration (p. 423). 

Mourao differs from the claimed invention in that they do not teach adding the regenerative biomaterial or biomolecule to the injectable device as a liquid according to claim 1. 
*It is understood by the Examiner that Lacza teaches obtaining their liquid serum fraction of PRF from a coagel wherein the liquid serum fraction is separated/removed from the solid phase of the coagel, which is a different method of obtaining the liquid PRF from that claimed;  however Lacza teaches a method of preparing an isolated serum fraction of liquid platelet-rich fibrin (PRF) (0021-0028, 0031) wherein the PRF supports clotting in situ (0097) and collecting an isolated serum fraction containing the liquid PRF using an injectable device (0063, 0064, 0081, 0093-0100). Lacza teaches providing the serum fraction in the application device, i.e. syringe, which can be in a ready-to-use device, particularly a syringe (0077-0081) as a pharmaceutical or medicinal product/preparation having additional active substances to promote wound healing, cell proliferation or regeneration, i.e. regenerative biomaterials according to claim 1 (0064-0069, 0079-0081, 0104) for reconstructive or regenerative medicinal use including orthopedic, surgical and/or cosmetic (0065-0077). Specifically, the regenerative biomaterials or biomolecules include mixing the serum fraction with biomaterials and/or biomolecules as well as additional active substance  (0080, 0106), a tissue sealant or an active component thereof (0079, 0080). The serum and regenerative biomaterials may be administered in combination (0104, 0110). The serum fraction of PRF can restore the cell proliferation capacities and be used as a new therapeutic tool having specific uses in degenerative bone diseases (0115, 0116). 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add regenerative biomaterials or biomolecules to the syringe in liquid form containing i-PRF of Choukroun and Mourao as taught by Lacza because the prior art references teach that the liquid PRF can be used as an injectable for reconstructive or regenerative medicinal use, as well as, according to Lacza plastic, reconstructive or regenerative medicinal use for orthopedic, surgical and/or cosmetic treatments wherein the PRF is administered to the individual in the device as a liquid injectable ready-to-use pharmaceutical with regenerative biomaterials (0065-0081). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choukroun (Eur. J. Trauma Emerg. Surg, online March 2017, vol. 44, p. 87-95) in view of Mourao et al. (Rev. Col. Bras. Cir. 2015, p. 421-423) and Lacza (US2014/0227241) as applied to claims 1-4, 23 above, and further in view of Kaigler et al. (Exp. Opi., Drug Deliv., 2006, p. 647-662) and Bielecki et al. (Current Pharm. Biotech, 2012, vol. 13., p. 1121-1130. 

Regarding claim 5, the references do not specifically tach adding the growth factors of claim 5 to the injectable device. 
Kaigler teach the criticality of growth factors for development, maturation, maintenance and repair of tissues in tissue reconstruction and engineering methods. They teach that they can be using in devices as vehicles for delivery of growth factors (abstract). They teach the importance of TGF, PDGF, IGF, VEGF and EGF in increased healing of tissues, bone and periodontal regeneration (section 2-4, Table 1). 
It would have been obvious before the effective filing date of the clamed invention, to use the growth factors of claim 5 as a regenerative biomaterial with an injectable PRF because the claimed growth factors are known in the art to have remarkable effects in regenerative medicine to repair tissues and bone formation. Therefore, a posita would have been motivated by the advantages taught by the prior art to use growth factors with injectable PRF to deliver agents which are known to have positive effects on tissue and bone regeneration and for treating patients in need. 
Bielecki teach the importance of platelets, leukocytes and growth factors in hemostasis and healing processes including release of cytokines and growth factors, antimicrobial activities, serotonin release when injected, cell proliferation to support tissue cell regeneration and neovascularization, wound cleaning, tissue synthesis, remodeling and regeneration, wound healing and clotting, angiogenesis (p. 1123-1124, section 3).  Bielecki teaches that PRF can be used as a surgical adjuvant with better healing properties than fibrin glues and has many applications in oral and maxillofacial surgery, ENT surgery, plastic surgery, orthopedics and trauma, sports medicine, gynecologic, cardiovascular surgery and ophthalmology to accelerate bone and soft tissue healing (p. 1124, section 4).  They additionally teach that PRF can be injected for tissue regeneration in situ and that while platelets, leukocytes and growth factors are expected to stimulate cells, it is difficult to determine which element is most important (p. 1125, section 5). 
It would have been obvious before the effective filing date of the claimed invention, to use the growth factors of claim 5 as a regenerative biomaterial with an injectable PRF because the claimed growth factors are known in the art to have remarkable and enhancing effects in regenerative medicine to repair tissues and bone formation. Therefore, a posita would have been motivated by the advantages taught by the prior art to use growth factors with injectable PRF comprising factors which concurrently aid in the tissue regeneration and healing processes, to deliver agents which are known to have positive effects on tissue and bone regeneration and for treating patients in need. 

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. The Examiner has presented new rejections and references of record herein; however the Examiner will address arguments directed at references previously and currently relied upon herein. 
Regarding Mourao, applicant argues that the reference teaches polymerizing i-PRF in a tank with bone graft materials. Mourao adds the bone graft material to i-PRF to quantify polymerization time and demonstrate agglutination to use as an alternative to PRP as a platelet aggregate for bone regeneration; however, while Mourao specifically studies polymerization, they teach that i-PRF can be use in liquid or polymerized form.  Mourao currently relied upon for teaching collecting i-PRF in an injectable device. It is noted that Mourao does not teach i-PRF in the injectable device with a biomaterial in liquid form. 
Regarding the Lacza reference, while the Examiner fully understands that Lacza obtains their liquid serum fraction of PRF by collecting the liquid fraction from a PRF coagel, which is different from the currently claimed collection step, Lacza does teach a liquid serum fraction of PRF which can be collected in an injectable device and combined with biomaterials and/or biomolecules for making a ready-to-use injectable pharmaceutical preparation for tissue and bone regeneration and wound healing. Therefore, before the effective filing date of the claimed invention, one would have been motivated by the teachings of Karde and Choukroun taken with Lacza to collect an injectable liquid PRF in a ready-to-use injectable device in combination with biomaterials and/or biomolecules with a reasonable expectation of successfully administering said combination with ease in a desired tissue or bone regeneration and/or wound healing method. There is nothing of record which suggests that a liquid PRF obtained by a different method could not be used in an injectable device in combination with biomaterials and/or biomolecules. 
 Applicants argue that Karde and Ghanaati teach solid PRF forms, however Karde teaches i-PRF, which is a liquid injectable form.  Regarding the date of Karde, as discussed in the interview, the Examiner did follow up and double checked the publication date. It does appear that the correct date of Karde is March-April 2017.  The Examiner has attached the search of the Journal and volume cited and it again confirms the March-April 2017. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632